CUNNINGHAM, J., CONCURRING IN PART AND DISSENTING IN PART:
I concur that the Court of appeals exceeded its scope of appellate review. However, I also believe that it made the wrong decision regarding the functions of the Appellees, *579Fields and Rains, as ministerial. The clearing of ice and snow on the school parking lot requires a multitude of decisions and choices of a discretionary nature. Therefore, the employees charged with that duty were clearly fulfilling a discretionary duty. I will refrain from writing further on this matter since there was no cross-appeal filed on that issue, and it is not before us.